Citation Nr: 0716011	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  05-14 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1964 to 
September 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 RO decision, which 
denied the veteran's claims of service connection for 
bilateral hearing loss and tinnitus.

The veteran was scheduled for a Travel Board hearing in May 
2006.  The veteran failed to report.

These claims were previously remanded by the Board in August 
2006 for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board is cognizant of the fact that the veteran's case 
has been in adjudicative status since 2004, and it has 
already been remanded in the past.  Consequently, the Board 
wishes to assure the veteran that it would not be remanding 
this case again unless it was essential for a full and fair 
adjudication of his claim.

The Board's August 2006 remand of these claims ordered the 
RO/AMC to schedule the veteran for a VA audiological 
examination.  Subsequent to the Board's remand, the veteran 
was scheduled for a VA examination on September 27, 2006.  
Additional notations in the veteran's claims folder indicate 
that the veteran failed to report for his examination.

Upon review of the correspondence sent to the veteran, it 
appears that the RO/AMC did not send notice of the September 
2007 VA examination to the correct address.  No evidence has 
been associated with the veteran's claims folder that 
indicates he submitted a change of address.  The RO/AMC must 
reschedule the veteran for a new examination.  He should be 
notified, at the correct address, of the time and place to 
report.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the 
veteran for a VA audiological 
examination.  The RO/AMC should make 
certain that notice of such examination 
is sent to the veteran's correct 
address.  The claims folder should be 
provided to the examiner for review in 
conjunction with the examination.

After reviewing the file, the examiner 
should render an opinion as to whether 
it is at least as likely as not that the 
veteran's current bilateral hearing loss 
and/or tinnitus is/are related to his 
previously conceded acoustic trauma in 
service.

It would be helpful if the physician 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.  After the development requested 
above has been completed, the veteran's 
claims folder must be reviewed to ensure 
that all the foregoing development has 
been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action should be 
taken.

3.  Upon completion of the above, the 
RO/AMC should readjudicate the claims.  
In the event that the claims are not 
resolved to the satisfaction of the 
veteran, he should be provided with a 
supplemental statement of the case.  If 
in order, the case should then be 
returned to the Board for further 
review.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  See 38 C.F.R. § 3.655 
(2006).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



